UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1224



GARCIA   FINANCIAL  GROUP, INCORPORATED, a
District of Columbia corporation; JON J.
GARCIA, an individual and resident of the
District of Columbia,

                                           Plaintiffs - Appellees,

          versus


VIRGINIA ACCELERATORS CORPORATION, a Virginia
corporation; RALPH D. GENAURIO, individual and
resident of Virginia,

                                          Defendants - Appellants.


                            No. 04-1287



GARCIA   FINANCIAL  GROUP, INCORPORATED, a
District of Columbia corporation; JON J.
GARCIA, an individual and resident of the
District of Columbia,

                                           Plaintiffs - Appellees,

          versus


VIRGINIA ACCELERATORS CORPORATION, a Virginia
corporation; RALPH D. GENAURIO, individual and
resident of Virginia,

                                          Defendants - Appellants.
--------------------------------------------


DULLES CAPITAL GROUP, INCORPORATED,

                                                     Party in Interest.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-98-708-A)


Submitted:   September 29, 2004           Decided:    November 5, 2004


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Harrison, HARRISON & HUGHES, P.C., Alexandria, Virginia,
for Appellants. Jonathan D. Westreich, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  - 2 -
PER CURIAM:

           Ralph D. Genaurio and Virginia Accelerators Corporation

(“Appellants”)     appeal     the   district     court’s     order     granting

Appellees’ motion for Fed. R. Civ. P. 11 sanctions.*                 This Court

reviews   the    imposition    of   Rule    11   sanctions    for     abuse   of

discretion.     Chaudhry v. Gallerizzo, 174 F.3d 394, 410 (4th Cir.

1999).    We have reviewed the briefs, joint appendices, and the

district court’s order, and find no abuse of discretion in the

award of Rule 11 sanctions.         Accordingly, we affirm the district

court’s order granting Appellees’ motion for sanctions.                We deny,

however, Appellees’ motion for sanctions on appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       AFFIRMED




     *
      We note that Appellants also noted an appeal of the district
court’s order of January 21, 2004, granting a writ of execution to
Appellees. Because Appellants did not raise any issue pertaining
to this order in their brief, or at any time after perfecting their
appeal, we deem all claims pertaining to that order waived. See
Carter v. Lee, 283 F.3d 240, 252 n. 11 (4th Cir. 2002) (contentions
not raised in the opening brief generally considered waived).

                                    - 3 -